Supplemtal Opinion on Re-hearing.
Per Curiam.
An error in the concluding words of the foregoing opinion (62 N. W. Rep. 742) led us to grant a re-hearing. The petition presents simply the one question, and the claim of error meets with no resistance. The opinion places the Culbertson mortgage as superior to plaintiff’s second lien, and it is in this that the error consists. Plaintiff’s two liens are superior to the Culbertson mortgage, and the opinion is so modified as to show that conclusion. — Reversed.